DETAILED ACTION

Drawings
The drawings are objected to because many of the drawings are presented in a format that makes them difficult to view when published, see PG-PUB document.  Specifically shaded drawings (Figures 2B, 4A, 4B, 5, 9, 9A, 9B, 10, 10A, 10B, 11, 11A, 13, 14, 18, 19, 22, 23, 38-44, 47-53, 57, 58, 61-63) and those in gray lines (Figures 2 and 3) are difficult to view when published.  The Examiner strongly recommends that they are resubmitted in a form that would improve their legibility.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  the term “directer” is misspelled.  It should be “director” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “robotic cleaning system” in Claims 1-7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. US 2016/0183752 (hereafter Morin et al.).

Regarding Claim 1, Morin et al. anticipates:
1. A robotic cleaning system (assembly comprising evacuation station 100 and robot cleaner 10, Figure 1) comprising: 
a robotic cleaner (robotic cleaner 10) having a robotic cleaner dust cup (debris bin 50); and 
a docking station (evacuation station 100) having a docking station dust cup (canister 110) configured to fluidly couple to the robotic cleaner dust cup (through evacuation intake opening 200), the docking station dust cup including: 
a first debris collection chamber (coarse debris collection bin 862); 
a second debris collection chamber (fine debris collection bin 864) fluidly coupled to the first debris collection chamber (Figure 8B and Paragraph [0067]); and 
a filter (filter 860) fluidly coupled to the first debris collection chamber and the second debris collection chamber (Figure 8B).  


    PNG
    media_image1.png
    947
    1061
    media_image1.png
    Greyscale


Regarding Claim 2, Morin et al. anticipates:
2. The robotic cleaning system of claim 1, wherein the docking station dust cup (canister 110) includes a cyclonic separator (air particle separator device 750) having a debris outlet (outlet from conical separators 854 labeled in Figure 8B above), the debris outlet being configured such that debris separated from air flowing through the cyclonic separator is deposited in the second debris collection chamber (fine debris collection bin 864)(Figure 8B).  

Regarding Claim 3, Morin et al. anticipates:
3. The robotic cleaning system of claim 1, wherein the docking station dust cup (canister 110) includes a plenum (passageway through separator bin 852 labeled in attached Figure 8B above), the plenum being fluidly coupled to the first (coarse debris collection bin 862) and second (fine debris collection bin 864) debris collection chambers (Figure 8B).  

Regarding Claim 4, Morin et al. anticipates:
4. The robotic cleaning system of claim 3, wherein at least a portion of the plenum (passageway through separator bin 852 labeled in attached Figure 8B above) is defined by at least a portion of the filter (filter 860)(air flows through cited filter into cited plenum as shown in Figure 8B).  

Regarding Claim 5, Morin et al. anticipates:
5. The robotic cleaning system of claim 3, wherein the docking station dust cup (canister 110) includes an openable door (debris ejection door 662) and an up-duct (debris intake conduit 202), the up-duct extending between the openable door and the plenum (passageway through separator bin 852 labeled in attached Figure 8B above)(shown in Figure 8B consistent with application).  

Regarding Claim 6, Morin et al. anticipates:
6. The robotic cleaning system of claim 5, wherein the up-duct (debris intake conduit 202) includes an up-duct air outlet (labeled in attached Figure 8B above) that is spaced apart from the openable door (debris ejection door 662) and a flow directer (labeled in attached Figure 8B above) that extends from the up-duct air outlet (shown in attached Figure 8B above), the flow directer being configured to urge at least a portion of air flowing from the up-duct air outlet in a direction away from the plenum (passageway through separator bin 852 labeled in attached Figure 8B above)(shown in attached Figure 8B above).  

Regarding Claim 7, Morin et al. anticipates:
7. The robotic cleaning system of claim 1, wherein the filter (filter 860) is a vertical cyclonic separator (oriented vertically within the first cyclonic chamber as shown in Figure 8B to separate coarse debris from the air flow).  

Regarding Claim 8, Morin et al. anticipates:
8. A docking station (evacuation station 100) for a robotic cleaner (robotic cleaner 10) having a robotic cleaner dust cup (debris bin 50) comprising:
a base (base 120); and 
a docking station dust cup (canister 110) removably coupled to the base (may be removed from the base, Paragraph [0064]) and configured to be fluidly coupled to the robotic cleaner dust cup (fluidically coupled between evacuation intake opening 200 and air mover 126), the docking station dust cup including: 
a first debris collection chamber (coarse debris collection bin 862), 
a second debris collection chamber (fine debris collection bin 864) fluidly coupled to the first debris collection chamber (Figure 8B and Paragraph [0067]); and 
a filter (filter 860) fluidly coupled to the first debris collection chamber and the second debris collection chamber (Figure 8B).  

Regarding Claim 9, Morin et al. anticipates:
9. The docking station of claim 8, wherein the docking station dust cup (canister 110) includes a cyclonic separator (air particle separator device 750) having a debris outlet (outlet from conical separators 854 labeled in Figure 8B above), the debris outlet being configured such that debris separated from air flowing through the cyclonic separator is deposited in the second debris collection chamber (fine debris collection bin 864)(Figure 8B).  

Regarding Claim 10, Morin et al. anticipates:
10. The docking station of claim 8, wherein the docking station dust cup (canister 110) includes a plenum (passageway through separator bin 852 labeled in attached Figure 8B above), the plenum being fluidly coupled to the first (coarse debris collection bin 862) and second (fine debris collection bin 864) debris collection chambers (Figure 8B).  

Regarding Claim 11, Morin et al. anticipates:
11. The docking station of claim 1 0, wherein at least a portion of the plenum (passageway through separator bin 852 labeled in attached Figure 8B above) is defined by at least a portion the filter (filter 860)(air flows through cited filter into cited plenum as shown in Figure 8B).  

Regarding Claim 12, Morin et al. anticipates:
12. The docking station of claim 10, wherein the docking station dust cup (canister 110) includes an openable door (debris ejection door 662) and an up-duct (debris intake conduit 202), the up-duct extending between the openable door and the plenum (passageway through separator bin 852 labeled in attached Figure 8B above)(shown in Figure 8B consistent with application).  

Regarding Claim 13, Morin et al. anticipates:
13. The docking station of claim 12, wherein the up-duct (debris intake conduit 202) includes an up-duct air outlet (labeled in attached Figure 8B above) that is spaced apart from the openable door (debris ejection door 662) and a flow directer (labeled in attached Figure 8B above) that extends from the up-duct air outlet (shown in attached Figure 8B above), the flow directer being configured to urge at least a portion of air flowing from the up-duct air outlet in a direction away from the plenum (passageway through separator bin 852 labeled in attached Figure 8B above)(shown in attached Figure 8B above).  

Regarding Claim 14, Morin et al. anticipates:
14. The docking station of claim 8, wherein the filter (filter 860) is a vertical cyclonic separator (oriented vertically within the first cyclonic chamber as shown in Figure 8B to separate coarse debris from the air flow).  

Regarding Claim 15, Morin et al. anticipates:
15. A dust cup (canister 110) for a robotic cleaner docking station (evacuation station 100) comprising: 
a first debris collection chamber (coarse debris collection bin 862); 
a second debris collection chamber (fine debris collection bin 864) fluidly coupled to the first debris collection chamber (Figure 8B and Paragraph [0067]); and 
a filter (filter 860) fluidly coupled to the first debris collection chamber and the second debris collection chamber (Figure 8B).  

Regarding Claim 16, Morin et al. anticipates:
16. The dust cup of claim 15 further comprising a cyclonic separator (air particle separator device 750) having a debris outlet (outlet from conical separators 854 labeled in Figure 8B above), the debris outlet being configured such that debris separated from air flowing through the cyclonic separator is deposited in the second debris collection chamber (fine debris collection bin 864)(Figure 8B).  

Regarding Claim 17, Morin et al. anticipates:
17. The dust cup of claim 15 further comprising a plenum (passageway through separator bin 852 labeled in attached Figure 8B above), the plenum being fluidly coupled to the first (coarse debris collection bin 862) and second (fine debris collection bin 864) debris collection chambers (Figure 8B).  

Regarding Claim 18, Morin et al. anticipates:
18. The dust cup of claim 17, wherein at least a portion of the plenum (passageway through separator bin 852 labeled in attached Figure 8B above) is defined by at least a portion of the filter (filter 860)(air flows through cited filter into cited plenum as shown in Figure 8B).  

Regarding Claim 19, Morin et al. anticipates:
19. The dust cup of claim 17, further comprising an openable door (debris ejection door 662) and an up-duct (debris intake conduit 202), the up-duct extending between the openable door and the plenum (passageway through separator bin 852 labeled in attached Figure 8B above)(shown in Figure 8B consistent with application).  

Regarding Claim 20, Morin et al. anticipates:
20. The dust cup of claim 19, wherein the up-duct (debris intake conduit 202) includes an up-duct air outlet (labeled in attached Figure 8B above) that is spaced apart from the openable door (debris ejection door 662) and a flow directer (labeled in attached Figure 8B above) that extends from the up-duct air outlet (shown in attached Figure 8B above), the flow directer being configured to urge at least a portion of air flowing from the up-duct air outlet in a direction away from the plenum (passageway through separator bin 852 labeled in attached Figure 8B above)(shown in attached Figure 8B above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaner docking stations with dust collectors.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.